Exhibit 10.2 SUBSCRIPTION AGREEMENT This Subscription Agreement (“Agreement”) is entered into as of June 30, 2008, by and among Firefish, Inc. (“Firefish”); and the purchasers listed on Schedule A of this Agreement (individually, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, Firefish desires to issue and sell, and Purchaser desires to purchase, the number of shares of Firefish’s Common Stock, par value $0.001 per share (the “Common Stock”), set forth opposite the name of each Purchaser on Schedule A hereto, each for the amount of $0.13 per share, respectively; NOW, THEREFORE, in consideration of the foregoing and for other good and valuable consideration, the parties hereto, intending to be legally bound hereby, agree as follows: 1 ARTICLE I PURCHASE
